Citation Nr: 0315543	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with degenerative joint disease and hammertoes, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for left knee injury, 
postoperative, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral pes planus with degenerative 
arthritis and hammertoes and his service-connected 
postoperative residuals of left knee injury are more 
disabling than currently evaluated.  

Having reviewed the record, the Board is of the view that VA 
examinations are required in this matter for the following 
reasons:

As to bilateral pes planus with degenerative joint disease 
and hammertoes, the Board notes that the most recent 
examination was conducted in December 1997.  Although the 
veteran was seen and treated for the service-connected 
bilateral foot disability in 2000 and 2001 at a VA outpatient 
clinic, a more contemporaneous VA examination is warranted 
for an equitable disposition of this matter.  

As to the left knee disability, a fee-based examination dated 
in February 2001 is the most recent examination.  However, 
this examination is not adequate for rating purposes in that 
the examiner failed to provide clinical findings of 
functional impairment resulting from the veteran's service-
connected left knee disability as required by 38 C.F.R. 
§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, another examination is warranted.  

In addition, the Board points out all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 should be considered in this matter.  The 
currently assigned evaluation of 20 percent of the knee is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which pertains to subluxation and instability of the knee.  
The record shows that the veteran has arthritis in the left 
knee.  In a precendented opinion (VAOPGCPREC 23-97), the VA 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257, if the claimant has additional disability.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a zero-percent rating for 
limitation of motion under Codes 5260 or 5261.  The RO should 
consider the application of VAOPCPREC 23-97 when readjucating 
the veteran's claim.  

In remanding this appeal for examinations, the Board 
recognizes that the veteran has failed to appear for a number 
of scheduled VA examinations during the course of this 
appeal.  However, he did report to the VA fee based 
examination dated in February 2001, and he has reported to 
subsequent VA outpatient treatment appointments.  Yet, he 
failed to appear for a VA examination scheduled in March 
2002.  The Board notes, however, that the record does not 
show that the veteran was sent any notices regarding the 
scheduled examinations.  As such, there is no evidence of the 
veteran having been informed that his failure to appear for 
the scheduled examination(s) without good cause may result in 
the denial of his claim as set forth in 38 C.F.R. § 3.655 
(2002).  To accord the veteran due process, he musr be 
provided an opportunity to appear for VA examinations as 
noted above.  

In that connection, the Board emphasizes that VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim is not a one-way street, and the veteran's 
cooperation is necessary.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a), 3.327(a) (2002).  
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:


1.  The RO should arrange for the veteran 
to undergo VA examinations as indicated 
below.  The veteran should be 
specifically informed that the 
consequence of his failure to appear for 
the scheduled examination(s) without good 
cause may result in the denial of his 
claims.  38 C.F.R. § 3.655(b).  A copy of 
the notice to the veteran of the 
scheduled examination(s) should be 
associated with the claims file.  

2.  Thereafter, the veteran should also 
be afforded the following VA orthopedic 
examinations to determine the severity of 
the service-connected bilateral pes 
planus with degenerative arthritis and 
hammertoes, and left knee disability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination, and he must state in the 
examination report that the claims 
folder, including a copy of this remand, 
was reviewed in connection with the 
examination.  

a.  As to the bilateral pes planus with 
degenerative arthritis and hammertoes, 
the examiner should perform all 
diagnostic studies, include range of 
motion studies.  All clinical findings 
should be provided in detail.  The 
examiner should comment on the following:  

?	The examiner should state whether 
there is pronation, tenderness of 
the plantar surfaces of the feet, 
inward displacement and spasm of the 
tendo achillis on manipulation.  The 
examiner should also state whether 
the veteran has been prescribed 
orthopedic shoes or appliances and 
if such devices improve the 
veteran's service-connected foot 
disability.  

?	The examiner is also requested to 
specify all manifestations of the 
hammertoes, including the toes that 
are involved, and whether claw foot 
is present or not.  

?	If claw foot is identified the 
examiner should specify whether it 
is manifested by all toes tending to 
dorsiflextion, limitation of 
dorsiflexion at the ankle to right 
angle, shortened plantar fascia, and 
marked tenderness under the 
metatarsal heads, whether it is 
manifested by marked contraction of 
the plantar fascia with a dropped 
forefoot, all toes hammer toes, very 
painful callosities, or marked varus 
deformity.  

b.  The examiner should determine the 
current severity of the service-connected 
left knee disability.  All diagnostic 
studies, including range of motion 
studies, should be performed.  All 
clinical findings should be reported in 
detail.  The examiner should state 
whether there is subluxation or 
instability of the left and indicate 
whether such is moderate or severe.  

c.  As to the service-connected left knee 
disability and bilateral pes planus with 
degenerative arthritis and hammertoes, 
the examiner(s) should state whether 
there is pain on undertaking motion, 
fatigability, weakness, and/or 
incoordination, on motion of the left 
knee and feet.  To the extent as such 
symptoms are observed, their severity 
should be reported.  If they are not 
observed on examination, this must be 
noted as well.  

3.  Then, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the claims for an increased 
rating for bilateral pes planus with 
degenerative joint disease and hammertoes 
and for an increased rating for 
postoperative left knee injury with 
consideration of 38 C.F.R. § 4.40, 4.45, 
and VAOPGCPREC 23-97.   

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




